Citation Nr: 0617452	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-03 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurogenic bladder, 
claimed as urinary dysfunction, to include as secondary to 
service-connected head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
October 1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a neurogenic bladder as a result of an 
in-service head trauma.


CONCLUSION OF LAW

A neurogenic bladder was incurred as a consequence of active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that he developed urinary dysfunction as 
a result of an in-service head trauma that caused 
unconsciousness and required extensive treatment.  He 
currently has migraines as a service-connected residual of 
the head trauma and has presented for treatment asserting the 
belief that the urinary dysfunction was a result of the 
migraines.  The veteran credibly testified before the Board 
that he was treated in service for problems with urination 
frequency and duration, but that he later found out that the 
serviceman who treated him was impersonating a physician and 
destroyed all records for the individuals he treated.

The veteran's service records do not show any treatment for 
urinary dysfunction nor do they contain a diagnosis of a 
neurogenic bladder.  Post-service treatment records,  
however, show continued treatment for urinary incontinence.  
Clinical testing performed in 2001 revealed that the veteran 
had a trabeculated bladder wall and the treatment notes 
surrounding this finding include reference to in-service 
injuries.

Upon VA neurologic examination in August 2003, one physician 
opined that it was more likely than not that the veteran's 
urinary incontinence was related to his in-service head 
trauma.  Another physician opined that the veteran had 
prolonged urination and dysfunction with bladder neck 
elevation that was not related to his migraines.  The second 
physician did not address whether the veteran's urinary 
dysfunction was due to the head trauma that caused the 
veteran's migraines.

In April 2006, the veteran submitted a statement from a 
private urologist who reported having treated the veteran 
during service for symptoms that could have been due to a 
neurogenic bladder dysfunction or to simple prostatitis.  The 
veteran testified in April 2006 that he did not have any 
history of prostatitis and his testimony is consistent with 
the treatment records associated with his claims folder.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  It 
is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Given the evidence of record, the Board finds that the 
medical evidence shows that it is at least as likely as not 
that the veteran's currently diagnosed neurogenic bladder is 
a result of his in-service head trauma.  The negative medical 
opinion only speaks to the possibility of the veteran's 
urinary dysfunction being a product of his migraines and not 
to whether it is due to the originating cause of the 
migraines.  The positive opinion clearly relates the current 
symptoms to an in-service injury.  

The veteran's service medical records show that he incurred a 
head injury during service, a private neurologist recalled 
treating the veteran during service for urinary problems, 
there is evidence of current disability and, when resolving 
all reasonable doubt in favor of the veteran, the evidence of 
a causal link is determined to be favorable.  Accordingly, 
the Board specifically finds that the veteran's neurogenic 
bladder was incurred as a consequence of his in-service head 
injury and service connection is granted for the neurogenic 
bladder on a direct basis.




ORDER

Service connection for a neurogenic bladder, claimed as 
urinary dysfunction, is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


